DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 have been presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the cloud-based" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, claim 5 is interpreted as depending from claim 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 10-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Aeberhard et al1 [Aeberhard] EP 2896899A1.
Referring to claim 1, Aeberhard teaches the flow control device for an HVAC fluid transportation system, the flow control device comprising: 
a flow tube formed in one piece [10, 12 Fig. 1].
flow measurement system integrated with the flow tube and configured to measure a volumetric flow of fluid through the flow tube [13 Fig. 1, 0054].
an electronic circuit arranged in a fixed fashion on the flow tube and connected electrically to the flow measurement system [1/14 Fig. 1]. 
wherein the flow control device further comprises a control signal output terminal attached to the flow tube and connected to the electronic circuit, and the electronic circuit is configured to generate and apply on the control signal output terminal an actuator control signal, using the volumetric flow of fluid measured by the flow measurement system, for an actuator, arranged outside the flow tube of the flow control device, to actuate a valve of the HVAC fluid transportation system [Z, ϕ Fig. 1 and 0069: specifically col. 16 lines 14-16].
Referring to claim 2, Aeberhard teaches generating the actuator control signal based on a control command signal received via communication network [Es Fig. 1, 0069].  Specifically, setpoint data can be received from a remote Building Control System or via wireless remote device.
Referring to claims 6-7, Aeberhard teaches coupling a fluid temperature sensor to the flow tube but also teaches sensors for measuring air temperature, humidity, etc... as well for controlling the actuator signal [Tout 21 Fig. 1, 0010, 0069].
Referring to claim 8, Aeberhard teaches including valve position sensors in use for valve control [0034].
Referring to claim 10, Aeberhard teaches setting the flow to a setpoint flow value [0031].
Referring to claim 11, Aeberhard teaches using an ultrasonic flow sensor [0054].
Referring to claim 13, Aeberhard teaches controlling valve position or orifice size [0015, 0055].
Referring to claim 14, Aeberhard teaches the electronic circuit sending control signal Z to the actuator [Fig. 1].  Inherently, the signal must be transmitted either wirelessly or in a wired manner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aeberhard as applied to claims 1-2, 6-8, 10-11 and 13-14 above.
Referring to claim 15, while Aeberhard teaches the invention substantially as claimed above, it is not explicitly taught to power the flow control device wirelessly.  Rather, it is merely assumed that the device is powered via wired connection.  The examiner is taking official notice that wireless power, otherwise known as inductive power, is well known in the art and operates by including an antenna or coil which receives electromagnetic radiation from a sender to generate an electric current to power/charge a local device.  It would have been obvious to one of ordinary skill in the art before the effective filing date to power the flow control device taught in Aeberhard using wireless power because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aeberhard as applied to claims 1-2, 6-8, 10-11 and 13-14 above, and further in view of Risbeck et al [Risbeck] PGPUB 2016/0313751.
Referring to claims 3, while Aeberhard teaches the invention substantially as claimed above, it is not explicitly that the system control parameters can be received via a cloud-based computer system.  Rather, Aeberhard simply states control parameters can be received via building control system [0061].  Risbeck teaches building control systems can take the form of cloud-based managers [0066].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Aeberhard to use a cloud-based manager like that taught in Risbeck because doing so would allow for multiple buildings to be managed by the same manager as taught by Risbeck.
Referring to claim 4, Risbeck teaches the cloud controller (402) can factor things such as weather data and energy prices [0037].
Referring to claim 5, Risbeck teaches the cloud controller (402) receiving information from the building regarding temperature and humidity [0068].
Allowable Subject Matter
Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest either individually or in combination, determining an actuator type from a received actuator identifier; or a data communication bus for connecting a terminal receiver to an auxiliary sensor that can be received by and removed from the flow tube for collecting auxiliary sensor data which can be used ot generate the actuator control signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        5/20/22


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited by applicant